DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to the amendment filed on February 1, 2021. Claims 1-4, and 6-15 are pending with claims 10-14 being withdrawn. The objections to the claims are withdrawn due to the amendment. The indefiniteness rejections are withdrawn due to the amendment.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: aerodynamic element in claims 1 and 9, sensor-element in claims 1 and 9, comparator unit in claim 7, and signal-unit in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arce (US Patent Application 2016/0312763).

a plurality of compliant elements (flexible members, pars. 56, 77; ex. serrations 74, Fig. 5) with aerodynamic and/or structural properties designed to allow flow-induced vibrational motion in an air current downstream of a trailing edge of the aerodynamic element (see flexible member which flexes with the airflow indicative of flow separation and prevents flow separation by deploying aerodynamic devices, ex. 76), wherein the plurality of compliant elements are designed as at least one of: filaments of a comb-structure (pars. 56, 77), teeth of a serration (pars. 56, 77, Fig. 5), filaments of a combed serration (par. 56), and a combed trailing edge treatment device (pars. 56, 77); and 
a sensor-element (par. 20, ex. strain or bending sensor) designed to measure vibrations of the plurality of compliant elements.
In regards to claim 2, Arce discloses a compliant element of the plurality of compliant elements has an elongated shape (ex. bristle) which would appear to have a ratio of length to width greater than 3 to 1, and is designed to be attached perpendicular to the trailing edge (58) of the aerodynamic element (10, ex. Fig. 5, par. 77).
In regards to claim 6, Arce discloses the sensor- element comprises a strain gauge-sensor connected with a compliant element of the plurality of compliant elements (par. 20).
	In regards to claim 9, Arce discloses an aerodynamic element (10), comprising: 
a sensor device (70) located downstream of the a trailing edge of the aerodynamic element, the sensor device including a plurality of compliant elements (flexible members, pars. 56, 77; ex. serrations 74, Fig. 5) with aerodynamic and/or structural properties designed to allow flow-induced vibrational motion in an air current downstream of a trailing edge of the aerodynamic element (see flexible member which flexes with the airflow indicative of flow separation and prevents flow separation by deploying aerodynamic devices, ex. 76), wherein the plurality of compliant elements are designed as at least one of: filaments of a comb-structure (pars. 56, 77), 
Note that the sensors associated with the flexible member and the deflection of the flexible member relative to the fixed structure are being interpreted under 35 U.S.C. 112(f) as a sensor element that measures vibration of the compliant element to accomplish the claimed function and equivalents thereof. (Arce discloses strain or bending sensors, piezoelectric material which detect the bending of the flexible member, and this is further used to control another element, par. 20. Note that since the flexible member flexes with the airflow the sensor would measure vibrations of the compliant element).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arce (US Patent Application 2016/0312763) and in view of Oerlemans (WO 2017/180192 A1).
In regards to claims 2-3, Arce discloses a compliant element of the plurality of compliant elements has an elongated shape and is designed to be attached perpendicular to the trailing edge of the aerodynamic element.
Arce does not explicitly disclose a ratio of length to width greater than 3 to 1, and a minimum width of 1 mm.
Oerlemans discloses a compliant element with a ratio of length to width greater than 3 to 1 (see pars. 22-23), and a minimum width of 1 mm (par. 42).

In regards to claim 4, the modified sensor device of Arce comprises more than two compliant elements (ex. 76) protruding from a common root element (ex. 72, Fig. 5).
Arce does not disclose a minimum spacing to an adjacent compliant element of 1 mm and/or maximum spacing of 10 mm, wherein the more than two compliant elements are arranged parallel.
	Oerlemans discloses more than two compliant elements (501/502) protruding from a common root-element (33, ex. Fig. 5), wherein the compliant elements are arranged parallel to each other (Fig. 5) having a minimum spacing to an adjacent compliant element of 1 mm (par. 45, larger than the maximum width of the respective ridges which is defined in par. 43 as being equal or less than 2 mm which includes 1 mm).
	Arce discloses multiple compliant elements with a common root-element, however do not disclose a minimum spacing to an adjacent compliant element of 1 mm. Oerlemans, which is also directed to a trailing edge feature, discloses more than two compliant elements with a common root element with the specific spacing which is suitable for a wind turbine blade arrangement (par. 41). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the sensor device of Arce by providing the compliant elements are arranged parallel to each other having a minimum spacing to an adjacent compliant element of 1 mm, as taught by Oerlemans, to utilize known dimensions suitable for a wind turbine blade configuration.
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arce (US Patent Application 2016/0312763), and in view of Olesen (US Patent Application 2014/0054894).
	In regards to claim 7, Arce discloses all of the claimed elements as set forth in the rejection of claim 1, except a comparator unit designed to determine if a vibration of the plurality of compliant elements exceeds a predefined threshold.
	Olesen discloses a comparator unit (controller, par. 11) designed to determine if a vibration of a compliant element (membrane 18) exceeds a predefined threshold (pars. 64, 67).
	Arce discloses a sensor of the plurality of compliant element, however does not disclose a comparator unit designed to determine if a vibration of a compliant element exceeds a predefined threshold. Olesen, which is also directed to a compliant element in a sensor device of an aerodynamic element, discloses a comparator unit with a threshold which so that the operating parameters of the wind turbine can be controlled in response to the detection of vibration levels above a threshold value to prevent the reducing of the lifetime of components and to prevent damage to the components (par. 64). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the sensor device of Arce by providing a comparator unit designed to determine if a vibration exceeds a predefined threshold, as taught by Olesen, so that the operating parameters are responsive to high vibration levels above a threshold value preventing damage to components (par. 64).

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arce (US Patent Application 2016/0312763) in view of Narasimalu (US Patent Application 2010/0247314).
	In regards to claim 8, Arce discloses a signal unit (par. 20, input) designed to create a control based on a vibration of a compliant element.
Arce does not a signal unit designed to create a control based on a vibration of a compliant element, wherein the control signal bias a control unit of a wind turbine to adjust a pitch angle and/or rotation speed of the aerodynamic element according to the control signal.

Arce discloses a sensor device for a compliant element of a sensor device at a trailing edge of a wind turbine blade provides a control signal, however does not disclose the control signal bias a control unit of a wind turbine. Narasimalu, which is also directed to a sensor device at a trailing edge blade, discloses a control signal bias a control unit of a wind turbine to adjust a pitch angle and/or rotation speed of the aerodynamic element according to the control signal to integrate the sensors and trailing edge device operation with the wind turbine control (pars. 21-22). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the sensor device of Arce by providing the control signal bias a control unit of a wind turbine to adjust a pitch angle and/or rotation speed of the aerodynamic element according to the control signal, as taught by Narasimalu, to integrate the sensor-device operation with the wind turbine control (pars. 21-22).
	In regards to claim 15, Arce discloses a wind turbine (2) comprising an aerodynamic element (10).
	Arce does not explicitly disclose a controlling device.
Narasimalu discloses a controlling device (“control system”) to adjust a pitch angle (par. 21).
Arce discloses a wind turbine with a blade having a pitch axis (22, Fig. 4), however does not explicitly disclose a controlling device. Narasimalu, which is also directed to wind turbine with a blade having a sensor device at a trailing edge of the blade, discloses a controlling device of a wind turbine to adjust a pitch angle (pars. 21-22). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the sensor device of Arce by providing a controlling device, as taught by Narasimalu, to adjust the pitch of the wind turbine blades (pars. 21-22).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        
3/2/2021